Citation Nr: 0302967	
Decision Date: 02/19/03    Archive Date: 03/05/03

DOCKET NO.  02-05 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  This case was previously before 
the Board in October 2002.  At that time, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.

The veteran submitted a motion to advance his case on the 
docket in September 2002.  The veteran's motion was granted 
and he was notified of that action in October 2002.


FINDING OF FACT

The veteran's lung cancer was not present until many years 
after separation from service and was not caused by exposure 
to radiation in service.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a VA 
benefit.  The Board finds that the RO decisions and 
correspondence and the October 2002 Board remand provided to 
the veteran in this case have notified him of regulations 
pertinent to service connection (radiation) claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  Further, the Board notes 
that the claims file contains relevant service, private, and 
VA medical records, including an opinion from VA's Chief 
Public Health and Environmental Hazards Officer that 
addressed the veteran's contentions in this case.

The veteran has not referenced any existing evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim, and in a December 2001 letter the 
veteran was notified of the evidence he could submit and the 
evidence that VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

The veteran contends that he developed lung cancer as a 
result of exposure to radiation while serving at a nuclear 
power plant at McMurdo Station, Antarctica in the 1960s.  
Service medical records contain no findings related to lung 
cancer.  The veteran was first diagnosed with lung cancer in 
1993.

In April 2002 the RO received a notice from the National 
Personnel Records Center (NPRC) in response to its request 
for the veteran's DD Form 1141 (Record of Occupational 
Exposure to Ionizing Radiation).  The NPRC indicated that 
there were no 1141s in the veteran's record.  In a letter 
from the United States Navy dated in October 2002, it was 
noted that while "it was likely that [the veteran] received 
no radiation dose from the reactor, this limiting dose 
[referencing a previously discussed number of three hundred 
millirem] could be used as an absolute upper bound for 
potential exposure for purposes of adjudication of any 
claim."

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disease such as a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, there 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, service 
connection may be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is one of the 
"radiogenic diseases" listed in 38 C.F.R. § 3.311(b).  Third, 
direct service connection may be established under 38 C.F.R. 
§ 3.303(d) by showing that the disease or malady was incurred 
during or aggravated by service.  See generally Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub. nom. 120 F.3d 
1239 (Fed. Cir. 1997).

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; or certain service on the grounds of a gaseous 
diffusion plant in Paducah Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, the Board notes that lung cancer has been 
recently added (67 Fed. Reg. 3612-3616 (2002)), to the list 
of diseases that may be presumptively service connected under 
38 C.F.R. § 3.309(d).  However, the veteran is not a 
"radiation-exposed veteran" as serving at the McMurdo Station 
is not among the places or actives considered to be a 
"radiation-risk activity" under 38 C.F.R. § 3.309.  Thus, 
service connection for lung cancer under 38 C.F.R. § 3.309 is 
not for application in this case.

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that lung cancer is listed as a "radiogenic disease" 
under 38 C.F.R. § 3.311.  In accordance with the procedures 
noted in 38 C.F.R. § 3.311, on November 5, 2002 the RO 
referred the case to the Under Secretary of Health for an 
opinion as to the likelihood that any radiation exposure in 
service resulted in the veteran's lung cancer.

In a letter dated November 6, 2002, the office of the Chief 
Public Health and Environmental Hazards Officer noted, in 
pertinent part, as follows:

1.  This is in response to your 
memorandum dated November 5, 2002.

2.  The veteran was stationed at McMurdo, 
Antarctica from October 16, 1966 to March 
7, 1967 and believes he was exposed to 
radiation from a nuclear reactor located 
at that facility.  Based on the letter 
from the Naval Dosimetry Center dated 
October 17, 2002 (copy attached) and 
discussion with the officer in charge, it 
is estimated that he was exposed to a 
maximum dose of ionizing radiation during 
military service of 0.3 rem per quarter 
for a total of 0.6 rem.

3.  Two primary lung cancers were 
diagnosed in 1993 and 1994.  It is 
calculated that exposure to 4.3 rads or 
less at age 20 provides a 99 percent 
credibility that there is no reasonable 
possibility that it is as likely as not 
that lung cancer is related to exposure 
to ionizing radiation (Committee on 
Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, page 29).  [The 
screening dose for an individual other 
than a known, regular smoker was used 
because the veteran is reported to have 
stopped smoking 5 or more years before 
the diagnosis of lung cancer.]  
Information in Health Effects of Exposure 
to Low Levels of Ionizing Radiation (BEIR 
V), 1990, pages 267 to 278, will modify 
this estimate somewhat but probably not 
below a calculated value of 4 rads for 
nonsmokers.

4.  In light of the above, in our opinion 
it is unlikely that the veteran's lung 
cancers can be attributed to exposure to 
ionizing radiation in service.

Based on the evidence in the claims file, including the 
aforementioned November 2002 opinion (which took into 
consideration the veteran's estimated dose of radiation and 
the scientific data regarding the levels of radiation needed 
to cause lung cancer), the Board finds that service 
connection can not be granted for the veteran's lung cancer 
under 38 C.F.R. § 3.311.

As for the third method of establishing service connection 
for a disorder claimed to be due to radiation exposure, the 
Board notes that the veteran has presented an August 2002 
letter from his private physician, J.R.C., M.D.  Dr. J.R.C. 
stated that as the veteran developed lung cancer at a 
relatively age, and had a history of only modest cigarette 
use, these factors raised "the possibility that exposure to 
radiation at the nuclear power plant contributed to his 
difficulty."  

While the statements in Dr. J.R.C.'s letter are credible, the 
Board notes that they do not actually suggest that the 
veteran's exposure to radiation in service caused his lung 
cancer.  Dr. J.R.C. was simply discussing the veteran's 
situation in terms of a possibility and he did not assert 
that his statements were based on scientific studies and 
specific dose estimates.  At best, Dr. J.R.C.'s statement is 
speculative and does not provide significant support for the 
claim.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(holding that there was a plausible basis for the Board's 
decision that a disability was not incurred in service where 
even the medical evidence favorable to the appellant's claim 
did little more than suggest the possibility that the 
veteran's illness might have been caused by his wartime 
radiation exposure).

The Board notes that the veteran's statements and July 2002 
Board hearing testimony that he has lung cancer which is 
related to service is not enough to support his claim, as the 
veteran is not a trained medical expert.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although the veteran has 
submitted articles discussing the McMurdo Station, none of 
the materials has contained a medical opinion demonstrating 
that the veteran's lung cancer was attributable to radiation 
exposure in service.

The veteran's claim originally was based on the theory that 
the use of tobacco products during service contributed to his 
lung cancer.  The law prohibits (for claims filed after June 
10, 1998) the grant of service connection for a disability on 
the basis that such disability resulted from a disease 
attributable to the use of tobacco products during the 
veteran's active service.  See 38 U.S.C.A. § 1103.  As the 
veteran's claim in this case was not received until March 
2000, service connection for the veteran's lung cancer due to 
tobacco use during service must be denied as a matter of law.

Service medical records contain no findings of lung cancer, 
and the record reveals that the veteran was not diagnosed 
with lung cancer until years following service.  Accordingly, 
a claim of entitlement to service connection for lung cancer 
under the presumptive provisions of 38 U.S.C.A. §§ 1101, 1112 
and 1137 (West 1991) is not for application in this case.  In 
short, the competent medical evidence does not show a link 
between the veteran's lung cancer and exposure to radiation 
during service.  As such, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for lung cancer.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for lung cancer is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

